Citation Nr: 0202251	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  95-00 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for the residuals of a 
left eye injury.

3.  Entitlement to service connection for hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Entitlement to a rating in excess of 10 percent for a 
skin disorder.

6.  Entitlement to a rating in excess of 10 percent for scars 
to the hands.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958, and from October 1961 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in November 1994, a 
transcript of which is of record.

This matter was previously before the Board in April 1997 and 
July 2000.  In April 1997, the Board, among other things, 
found that new and material evidence had been presented to 
reopen the claims of service connection for hearing loss and 
for residuals of a left eye injury, and remanded for 
additional development.  In July 2000, the Board essentially 
denied the issues currently on appeal.

The veteran appealed the Board's July 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a July 2001 Order, the Court vacated the July 2000 
decision, and remanded for the Board to consider the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).
FINDINGS OF FACT

1.  All reasonable development necessary for an equitable 
disposition of the issues finally decided in this appeal has 
been completed.

2.  The record reflects that the veteran engaged in combat 
with the enemy during his active service.

3.  The preponderance of the medical evidence is against the 
finding that the veteran's current back disorder was incurred 
in or aggravated by his active service, to include his 
account of trauma therein.

4.  The preponderance of the medical evidence is against the 
finding that the veteran's current left eye problems were 
incurred in or aggravated by his active service, to include 
his account of trauma therein.

5.  The veteran has asserted that he developed hearing loss 
as a result of acoustic trauma that occurred while engaged in 
combat.  Further, he maintains that he has had continuous 
hearing problems since service.

6.  The competent medical evidence shows that the veteran has 
high frequency sensorineural hearing loss.

7.  Service connection was previously denied for hypertension 
by a July 1980 rating decision, and was confirmed by 
subsequent rating decisions issued in September 1981 and 
November 1985. 

8.  The evidence submitted to reopen the veteran's claim of 
service connection for hypertension either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

9.  The medical evidence on file does not show that the 
veteran's skin disorder is manifest by constant exudation or 
itching, extensive lesions, marked disfigurement, ulceration, 
extensive exfoliation, or crusting.  

10.  The medical evidence on file reflects that the veteran's 
service-connected scars to the hands are not manifested by 
any limitation of function.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to a grant of service 
connection for either his back disorder or for residuals of a 
left eye injury.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154(b), 
5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(d); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The veteran is entitled to a grant of service connection 
for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1154(b), 5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The November 1985 rating decision which denied reopening 
of the veteran's claim of entitlement to service connection 
for hypertension is final.  38 U.S.C.A. 
§ 4005 (West 1982) (38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 19.192 (1985) (38 C.F.R. § 20.1103 (2001)).

4.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
hypertension, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001); VBA Fast Letter No. 01-13 (February 5, 2001).

5.  The criteria for a rating in excess of 10 percent for a 
skin disorder are not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 1991 & Supp. 2001);  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.118, Diagnostic Code 7819-7806 (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

6.  The criteria for a rating in excess of 10 percent for 
scars to the hands are not met.  38 U.S.C.A. §§ 1155, 5100, 
5103, 5103A, 5107 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7805 (2001); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, at the outset, that the VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

For the reasons stated below, the Board finds that VA's 
obligations under the VCAA have been fulfilled with respect 
to the back disorder, left eye, hypertension, skin disorder, 
and hand scar claims.  In making this determination, the 
Board was cognizant of the fact that the RO did not have the 
benefit of the explicit provisions of the VCAA when it 
adjudicated these claims below, and that several of these 
claims were previously denied as not well grounded.  However, 
the Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of these claims.  This is so 
because the RO specifically notified the veteran of the 
requirements needed for entitlement to service connection, as 
well as the applicable criteria for higher disability 
ratings, by the Statement and Supplemental Statements of the 
Case issued during this appeal.  The veteran was also 
informed of these requirements by the Board's prior decision 
in July 2000.  Moreover, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations, and the Board will do the same.  Further, as 
already stated, the Board has determined that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled regarding these claims.  As such, there has been no 
prejudice to the veteran that would warrant a remand, and the 
veteran's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The evidence on file shows that the veteran served in combat 
during his period of active duty, as demonstrated by the fact 
that he has been awarded the Combat Infantryman Badge and the 
Purple Heart among other awards and citations.  In the case 
of any veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

A.  Back Disorder

Background.  The veteran's service medical records show no 
treatment for or a diagnosis of back problems during his 
periods of active service.  In fact, his spine was clinically 
evaluated as normal on service examinations conducted in 
January 1955, October 1957, December 1961, April 1962, 
September 1962, October 1963, September 1965, May 1966, April 
1968, September 1969, May 1971, and August 1973.  Further, on 
Reports of Medical History dated in April 1968, September 
1969, and August 1973, the veteran indicated that he had 
never experienced recurrent back pain.  No separation 
examination report appears to be on file for the veteran's 
1961 to 1978 period of active service.  However, on a July 
1978 Statement of Medical Condition, the veteran 
affirmatively indicated that, to the best of his knowledge, 
there had been no change in his medical condition since his 
last separation examination.

Post-service evidence includes various private and VA medical 
records, which, together, cover a period from 1980 to 1998.  
Among other things, a June 1980 VA medical examination shows 
no complaints of back problems, and no back disability was 
diagnosed on orthopedic evaluation.

The veteran's spine was clinically evaluated as normal on a 
November 1984 federal prison camp examination.  Moreover, on 
a concurrent Report of Medical History, the veteran indicated 
that he had never experienced recurrent back pain.  In 
addition subsequent records from December 1984 reflect that 
the veteran was treated for complaints of right lumbosacral 
area pain of 4 days duration.  Diagnosis was lumbosacral 
strain.

VA X-rays of the veteran's lumbosacral spine conducted in 
August 1994 resulted in an impression of phantom disc 
phenomenon at L5-S1 with minimal posterior position of L5 
over S1 and "retrolithesis."  Further, it was noted the 
vacuum phenomenon would correlate well with an underlying 
degenerative disc disease.

In various statements on file, as well as at the November 
1994 personal hearing, the veteran has contended that he 
developed a back disorder as a result of injuries sustained 
in combat while on active duty.  For example, in an August 
1994 statement, the veteran requested entitlement to service 
connection for degenerative disc disease as a result of 
combat and training injuries.  He reported that he sustained 
a number of injuries during close combat in Vietnam and 
during training.  In an October 1994 statement, the veteran 
reported that he had sustained a back injury when he fell 
during Ranger training in Vietnam and that he received 
treatment by field medics on February 14, 1964.  Moreover, he 
reported that he subsequently treated himself for symptom 
recurrence and was treated by medics in June 1969, July 1969, 
August 1969, March 1970, and April 1970.

In accord with the Board's April 1997 remand directives, the 
veteran underwent a VA spine examination in December 1997.  
At this examination, the examiner noted that medical records 
were reviewed, including the claims file and all previous 
examinations that the veteran had undergone.  The veteran 
reported, in part, that he was involved in two helicopter 
crashes and one airplane crash in 1967 and 1969.  He reported 
that he was treated at the Med-Station and released.  An X-
ray was reportedly taken and no fracture was found.  He also 
provided a summary of his current back problems.  Following 
examination of the veteran, the examiner noted that they were 
dealing with a veteran who served extensively in the Vietnam 
War and who presented with back pain and significant 
ossification and spurring of the spine, cervical, thoracic, 
and lumbar.  However, the examiner did not feel that this 
condition was related to service.

Following the Court's July 2001 Order, correspondence was 
sent to the veteran inviting him to submit additional 
argument and evidence in support of his appeal.  Thereafter, 
the veteran submitted a statement in January 2002 in which he 
summarized the circumstances of his active service.  Among 
other things, he reported that he sustained compression of 
intervertebral discs in repeated crash landings in the period 
from May 1969 to May 1970.  He also asserted that he 
conducted Ranger training while in Vietnam, during which he 
sustained multiple falls, incurring severe sprains and other 
injuries to both knees, ankles, legs, and back.  


Analysis.  Initially, the Board finds that VA's duties under 
the VCAA have been fulfilled with respect to the veteran's 
back disorder claim.  As previously stated, the RO advised 
the veteran of the evidence necessary to substantiate his 
claim, as did the Board in the prior decision of July 2000.  
Further, the veteran has not identified any pertinent 
evidence which has not been obtained or requested by the RO.  
The Board previously noted in the July 2000 decision that the 
information provided did not include sufficient detail to 
allow for an additional search for alternative service 
medical records for the veteran's 1955 to 1957 period of 
active service, and that an October 1981 service department 
report indicated that all available service medical records 
for the period from August 1971 to September 1978 had been 
submitted.  No additional information has been submitted to 
alter these findings.  Moreover, the RO accorded the veteran 
an examination in relation to this claim, which included an 
opinion regarding the etiology of his back disorder.  Thus, 
the Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159, and that 
no additional assistance to the veteran is required based on 
the facts of the instant case.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a back disorder.

The Board notes that the service medical records show no 
indication of any back problems during active service.  In 
fact, the veteran's spine was clinically evaluated as normal 
on numerous service examinations, and he indicated on his in-
service Reports of Medical History that he had never 
experienced recurrent back pain.  Nonetheless, the veteran 
has asserted that he sustained several back injuries while 
engaged in combat with the enemy.  As stated above, the 
record reflects that the veteran did engage in combat with 
the enemy during active service.  Further, there does not 
appear to be clear and convincing evidence on file which 
refutes the veteran's account of in-service back injuries.  
Consequently, the Board must accept these assertions as true.  
38 U.S.C.A. § 1154(b).  

The Board must now determine whether all the evidence, 
including that pertinent to service, establishes that the 
veteran's current back disorder is related to service, to 
include his account of back injuries while engaged in combat.

With respect to the veteran's own contentions, the Board 
notes that nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, even 
though the veteran is competent as a lay person to describe 
the circumstances of in-service injuries, as well as his in- 
and post-service symptomatology, his contentions cannot 
constitute competent medical evidence.

The Board notes that the November 1984 prison camp 
examination clinically evaluated the veteran's spine as 
normal, and the veteran indicated at the time of this 
examination that he had never experienced recurrent back 
pain.  In short, these post-service medical records indicate 
that no back disability was present at that time, 
approximately 6 years after the veteran's discharge from 
service.  More importantly, the only competent medical 
opinion to address the veteran's back claim is that of the 
December 1997 VA spine examiner.  As stated above, the 
examiner did not feel that the veteran's current back 
disorder was related to active service.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the examiner both examined the veteran, 
and reviewed his medical records.  Also, the examiner noted 
the veteran's account of having injured his back in 
helicopter crashes while on active duty.  Thus, the examiner 
was familiar with both the veteran's medical history, the 
veteran's current medical condition, and the basis of the 
veteran's claim of service connection.  No competent medical 
evidence is on file which explicitly refutes the examiner's 
opinion that the current back disorder is not related to 
service.  Consequently, the Board must accept the examiner's 
conclusion as correct.  In short, the preponderance of the 
medical evidence is against the finding that the veteran's 
back disorder was incurred in or aggravated by active 
service.

In making the above determination regarding the veteran's 
back claim, the Board was cognizant of the fact that the 
evidence on file shows that the veteran served in combat 
during his period of active duty, and explicitly noted the 
provisions of 38 U.S.C.A. § 1154(b) in the analysis of the 
claim.  However, the Board did not deny the veteran's back 
claim based on the veteran's account that he experienced back 
injuries during his active service.  As detailed above, the 
Board found that the competent medical evidence, particularly 
the opinion of the December 1997 VA examiner, showed that the 
veteran's current back disorder was not related to active 
service.  Consequently, the provisions of 38 U.S.C.A. 
§ 1154(b) would provide no additional benefit to the veteran 
in the instant case.  See  Turpen v. Gober, 10 Vet. App. 536, 
539 (1997) (holding that, absent medical-nexus evidence, 
there was "no reasonable possibility that consideration of § 
1154(b) by the Board could change the outcome of the case on 
the merits"); Brock v. Brown, 10 Vet. App. 155, 162 ("reduced 
evidentiary burden provided for combat veterans by 38 U.S.C. 
§ 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'" 
(quoting Caluza, 7 Vet. App. at 507)); Cohen at 138 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition"). 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a back disorder, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01-7006 (Fed. Cir. 
December 17, 2001).

B.  Left Eye

Background.  The veteran's January 1955 enlistment 
examination noted amblyopia ex anopsia divergent strabismus 
to the left eye, not well marked.  Left eye distant vision 
was reported as 20/200, correctable to 20/100.  Further, the 
veteran reported at this, and at the subsequent service 
examination conducted in October 1957, that he had previously 
experienced eye trouble.  Additionally, the September 1962 
service examination noted left exophoria, without opinion as 
to etiology.  The other service medical examinations show 
that the veteran's eyes, ophthalmoscopic condition, pupils, 
and ocular motility conditions were clinically evaluated as 
normal.  

In addition to the service examination findings, the Board 
notes that a June 1971 ophthalmology report noted a principal 
diagnosis by the referring physician of strabismus secondary 
to combat injury.  A subsequent orthoptic report, apparently 
issued later that same month, found the veteran's visual 
acuity and eye problems were definitely not related to his 
injury in Vietnam.  (Emphasis in original).  It was noted 
that the sensory adaptation was associated with a long 
standing deviation and was only possible before visual 
maturity at approximately age 6.  

The post-service medical records reflect that the June 1980 
VA medical examination included diagnoses of intermittent 
exotropia to the left eye with amblyopia and a possible 
secondary component of optic neuropathy secondary to trauma 
with trace afferent pupil.

Service connection was subsequently denied for left eye 
exotropia by a July 1980 rating decision.  It was determined 
that this condition was a developmental or constitutional 
disorder which was not considered a disability under the law.

The November 1984 prison camp examination shows that the 
veteran's ophthalmoscopic condition, pupils, and ocular 
motility conditions were clinically evaluated as normal.  
However, the veteran's eyes were clinically evaluated as 
abnormal due to a visual deficiency to the left eye.  His 
left eye was found to be 20/200 both corrected and 
uncorrected.

A November 1985 rating decision denied reopening the 
veteran's claim for entitlement to service connection for an 
eye disorder.

Following the November 1985 rating decision, medical records 
from June 1987 were added to the file which show that the 
veteran reported limited left eye vision due to a combat 
injury in 1964.  An optometry examination report diagnosed 
decreased left eye visual acuity secondary to injury with no 
evidence of scarring.  It was noted that the injury must have 
been blunt trauma.  Distant unaided vision to the left eye 
was reported as 20/200+.

In May 1994, the veteran underwent several VA medical 
examinations, including a visual exam.  At this examination, 
the veteran reported that he sustained multiple trauma while 
on active duty, especially facial trauma in 1968 to 1969.  He 
also reported that secondary to his facial injuries he had 
been required to wear an eye patch for a lengthy period of 
time.  Following examination of the veteran, the examiner's 
assessments included visual acuity of the right eye 20/20, 
left eye 20/200; refractive error right eye +2, left eye 
"plano"; and negative etiology for decreased left eye 
visual acuity.  Moreover, it was noted that the veteran's 
service medical records should be reviewed to evaluate the 
eye trauma that was documented at that time.

At the November 1994 personal hearing, the veteran contended 
that his facial scar affected his vision, in that when he 
received the scar he would occasionally see blots in front of 
his left eye or he saw double.  He also testified that in 
addition to the injury for which he incurred the facial scar, 
he had been hit several times in the left eye during active 
service.  Further, he testified that a service department 
medical examiner told him that he was apparently struck with 
a blunt instrument which resulted in decreased vision. 

In the April 1997 remand, the Board noted, in part, that 
there was medical evidence of record which both disassociated 
and associated the veteran's left eye disability with trauma 
sustained during combat.  Consequently, the Board remanded 
this claim to accord the veteran a VA medical examination 
which addressed the etiology of any left eye disability found 
to be present.  The record reflects that a VA eye examination 
was scheduled for January 1998 in accord with the Board's 
remand, but that the veteran failed to appear.  Accordingly, 
in the July 2000 decision the Board adjudicated this claim 
based upon the evidence of record, citing to 38 C.F.R. 
§ 3.655, and found that the preponderance of the evidence was 
against the claim.

As noted above, following the Court's Order, the Board sent 
correspondence to the veteran inviting him to present 
additional evidence and argument in support of his claim, and 
the veteran responded by a December 2001 statement which 
summarized the circumstances of his active service.  In part, 
he contended that on July 29, 1964, he was engaged in close 
combat with enemy troops for which he received shrapnel 
wounds to his left hand and face, as well as face cuts in the 
area of the left eye leaving a "J" scar.  Nothing in this 
statement, or in a subsequent January 2002 statement 
submitted by the veteran's representative, indicated that 
there was good cause for the veteran's failure to appear for 
the January 1998 VA eye examination.


Analysis.  Initially, the Board finds that VA's duties under 
the VCAA have been fulfilled with respect to the veteran's 
left eye claim.  As previously stated, the RO advised the 
veteran of the evidence necessary to substantiate his claim, 
as did the Board in the prior decision of July 2000.  
Further, the veteran has not identified any pertinent 
evidence which has not been obtained or requested by the RO.  
Moreover, a VA eye examination was scheduled for the veteran 
in conjunction with this claim, but he failed to appear.  As 
indicated in the prior Board decision of July 2000, 38 C.F.R. 
§ 3.655 provides, in pertinent part, that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  In addition, the Court has 
noted that the duty to assist is not a "one-way street."  
If the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran has 
since submitted no additional argument or evidence that he 
had good cause for failing to appear at the January 1998 VA 
eye examination.  Accordingly, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159, have been fulfilled to the extent permitted by the 
cooperation of the veteran.  Consequently, no additional 
assistance to the veteran is required based on the facts of 
this case.

The Board notes that the veteran was noted as having 
amblyopia ex anopsia divergent strabismus to the left eye and 
distant vision of 20/200 of the left eye on his January 1955 
enlistment examination.  Also, the veteran reported that he 
had experienced eye problems prior to this examination.  In 
short, the left eye disorder was noted at the time of his 
enlistment examination; it preexisted his entry into active 
service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

With respect to the diagnosed amblyopia ex anopsia, the Board 
notes that this condition is defined as suppression of the 
central vision in one eye when the images from the two eyes 
are so different that they cannot be fused into one and may 
be due to the two eyes pointing in different directions 
(strabismic amblyopia).  See STEDMAN'S MEDICAL DICTIONARY 56 
(26th ed. 1995).  It is noted that the term amblyopia, in 
recent time, has become almost synonymous with suppression 
amblyopia or amblyopia ex anopsia.  Id.

Turning to the merits of the veteran's claim, the Board notes 
that the evidence on file supports a finding that the eye was 
injured during active service.  As noted above, the June 
ophthalmology report reflects that the veteran sustained a 
left eye injury which was incurred in combat.  The veteran's 
account of the circumstances of this combat-related injury is 
accepted as true pursuant to 38 U.S.C.A. § 1154(b).  
Furthermore, the Board notes that the veteran is service-
connected for a left face scar.  

Regarding whether the veteran has a current eye disorder that 
was incurred in or aggravated by the left eye injuries that 
occurred during active service, the record reflects that 
there is competent medical evidence both for and against such 
a finding.  

The June 1971 ophthalmology report noted a principal 
diagnosis by the referring physician of strabismus secondary 
to combat injury.  However, the subsequent orthoptic report 
found that the veteran's visual acuity and eye problems were 
definitely not related to his injury in Vietnam.  The Board 
notes that this follow-up report is consistent with the 
preexisting left eye condition noted on the January 1955 
enlistment examination.

Other pertinent evidence includes the June 1980 VA medical 
examination which diagnosed intermittent exotropia to the 
left eye with amblyopia and a possible secondary component of 
optic neuropathy secondary to trauma with trace afferent 
pupil; and the June 1987 optometry examination report which 
diagnosed decreased left eye visual acuity secondary to 
injury with no evidence of scarring, and noted that the 
injury must have been blunt trauma.  Further, the May 1994 VA 
examiner's assessment included visual acuity of the right eye 
20/20, left eye 20/200; refractive error right eye +2, left 
eye "plano"; and negative etiology for decreased left eye 
visual acuity.  Moreover, the examiner stated that the 
veteran's service medical records should be reviewed to 
evaluate the eye trauma that was documented at that time.

In the instant case, the Board finds that neither the June 
1980 VA examination nor the June 1987 optometry examination 
report appears to have been based upon a review of the 
veteran's medical records, particularly his service medical 
records.  For example, while the evidence supports the 
veteran's account of in-service eye injuries, neither of 
these medical reports refers to the veteran's preexisting 
left eye condition that was noted on the January 1955 
enlistment examination.  There is also no reference to the 
June 1971 ophthalmology report, nor the subsequent orthoptic 
report that found the veteran's visual acuity and eye 
problems were definitely not related to his injury in 
Vietnam.  Moreover, there is no indication that the veteran 
had any eye problems prior to service in the June 1980 VA 
medical examination or the June 1987 optometry examination 
report.  Consequently, the Board concludes that these medical 
opinions have little or no probative value in determining 
whether there was an aggravation of the preexisting disorder.

The Board also finds that the in-service orthoptic report 
which found that the veteran's visual acuity and eye problems 
were definitely not related to his injury in Vietnam has the 
most probative value concerning the veteran's claim.  As 
previously mentioned, this report stated that the sensory 
adaptation was associated with a long standing deviation and 
was only possible before visual maturity at approximately age 
6.  Hence, it is consistent with the veteran's history of a 
preexisting left eye condition.  No other medical opinion on 
file which addresses the etiology of the left eye condition 
appears to be consistent with this history.  Moreover, the 
examination which was the basis for this opinion was 
conducted within a few years of the purported eye injury.  
Accordingly, the Board finds that it is entitled to the most 
weight.

In summary, the Board finds that the medical evidence in 
support of the veteran's left eye claim is not consistent 
with his medical history of a preexisting disorder, while the 
medical evidence against the claim is consistent with this 
history.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; Ortiz, supra.

C.  Hearing Loss

In addition to the general principles of service connection 
that are listed above, service connection may also be 
established for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Background.  The veteran's service medical records reflect 
that his hearing was found to be 15/15 on whispered and 
spoken voice testing on both his January 1955 enlistment 
examination and his October 1957 separation examination. 

At the December 1961 service examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
converted from American Standards Association (ASA) to 
International Standard Organization (ISO) format, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
---
15
LEFT
20
15
15
---
10

The April 1962 service examination included audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as converted from ASA to ISO format, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
---
---
10
---
5
LEFT
---
---
10
---
5

The September 1962 service examination included audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as converted from ASA to ISO format, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
---
5
LEFT
15
10
10
---
5

The October 1963 service examination included audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as converted from ASA to ISO format, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
---
5
LEFT
15
10
10
---
5

Records from July 1965 reflect that the veteran was treated 
for a growth inside the right ear canal.  Physical 
examination was within normal limits.  The treatment plan 
included referral to an ear, nose, and throat specialist.

The September 1965 service examination included audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as converted from ASA to ISO format, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The May 1966 service examination included audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as converted from ASA to ISO format, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The April 1968 service examination included audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as converted from ASA to ISO format, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The September 1969 service examination included audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Records from November 1970 reflect that the veteran 
complained of cough, sore throat, and earache.  Diagnoses 
included pharyngitis and otitis media externa.

The May 1971 service examination included audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
---
10
LEFT
-5
-10
-10
---
0

The August 1973 service examination included audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
0
10
LEFT
-5
-10
-10
0
-5

The June 1980 VA medical examination included an audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
35
LEFT
5
5
5
10
10

Speech recognition scores were 98 percent for the right ear, 
and 100 percent for the left ear.  The examiner noted hearing 
loss was within normal limits.

In the July 1980 rating decision, service connection for 
hearing loss was denied because the veteran's hearing was 
normal, bilaterally.  

No audiological evaluation appears to have been conducted in 
conjunction with the November 1984 prison camp examination.  
However, the veteran indicated at the time of this 
examination that he had never experienced hearing loss.  

The November 1985 rating decision denied reopening the 
veteran's claim for entitlement to service connection for 
hearing loss.

Medical records from January 1993 note that the veteran had 
been referred for evaluation of a possible right ear canal 
mass.  It was also noted that the veteran reported a history 
of extensive handgun shooting with the right ear down range.  
Audiological testing revealed a bilateral noise notch with 
the right ear more severe than the left.  Speech recognition 
was found to be good at 92 percent for the right ear, and 96 
percent for the left.  It was noted that this was consistent 
with his pure tone asymmetry.  Overall impression was that 
the veteran's right ear canal revealed a normal variant 
consistent with simply a bony excrescence covered with skin.

At a May 1994 VA audiological examination, the veteran 
reported that he first noticed a hearing impairment in 
Vietnam and that he had been exposed to explosives and 
helicopters.  The audiological evaluation itself revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
25
LEFT
15
10
15
40
70

Speech recognition scores were 94 percent for both ears.  
Further, the examiner noted mild to moderate high frequency 
sensorineural hearing loss to the right ear and mild to 
moderately severe high frequency sensorineural hearing loss 
to the left ear.  No opinion as to etiology was provided.

At the November 1994 personal hearing, the veteran testified 
that physician who examined him in January 1993 discovered a 
polyp in his ear and, in essence, told him the disorder would 
result in decreased hearing acuity.  

In April 1997, the Board found that new and material evidence 
had been presented to reopen the hearing loss claim, remanded 
to accord the veteran a new audiological examination which 
included an opinion as to the etiology of his current hearing 
loss.  The veteran subsequently underwent a new VA 
audiological examination in December 1997.  At this 
examination, the veteran reported that his hearing loss began 
in 1963 as a result of combat noise in Vietnam.  He also 
reported trauma to the left side of his head in July 1969 
during combat.  The examiner noted that the test results were 
considered a poor measurement of the veteran's hearing 
sensitivity due to a discrepancy between the speech 
recognition thresholds and pure tone averages.  Although the 
specific pure tone threshold findings do not appear to be 
listed on this examination report, speech recognition scores 
were noted using the Maryland CNC word list, and the W-22 
word list.  Speech recognition scores on Maryland CNC testing 
were 92 percent for the right ear and 68 percent for the left 
ear, while W-22 testing was 88 percent for the right ear and 
84 percent for the left.  It was noted that the veteran had 
been re-instructed for pure tone testing, but that hearing 
threshold levels remained elevated.  It was also noted that 
speech recognition thresholds and acoustic reflexes were 
considered to be better indicators of hearing ability and 
that those tests suggested normal hearing sensitivity with 
the exception of a high frequency sensorineural hearing loss 
similar to that reported on the May 1994 examination.  An 
evaluation by an ear, nose, and throat specialist was 
recommended due to the test discrepancy and to determine the 
etiology of the present hearing loss.  However, no opinion 
was actually proffered regarding the etiology of the 
veteran's hearing loss.


Analysis.  Initially, the Board notes that the medical 
evidence on file does not show that the veteran had 
sensorineural hearing loss to a compensable degree of at 
least 10 percent either during service or within the first 
post-service year.  Accordingly, he is not entitled to a 
grant of service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.

The Board must now determine whether the evidence establishes 
that the veteran's current hearing loss disability is 
causally related to service.

The Board notes that the May 1994 VA audiological evaluation 
clearly shows that the veteran had a left ear hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  However, even 
though the May 1994 examiner diagnosed mild to moderate high 
frequency sensorineural hearing loss to the right ear, the 
actual audiological findings do not show a hearing loss 
disability for the right ear.  Nevertheless, the subsequent 
December 1997 VA audiological examination did indicate that 
both the right and left ears had speech recognition scores of 
less than 94 percent on Maryland CNC testing.  This does 
correspond to a hearing loss disability for both ears under 
38 C.F.R. § 3.385.  In short, the veteran does have a current 
bilateral hearing loss disability pursuant to VA regulations.

As detailed above, the veteran underwent multiple 
audiological evaluations during his active service.  While no 
hearing loss disability was shown pursuant to 38 C.F.R. 
§ 3.385, there is some evidence of right ear hearing loss 
pursuant to Hensley, supra, on the December 1961 service 
examination.  There was also some evidence of right ear 
hearing loss pursuant to Hensley, supra, on the June 1980 VA 
audiological evaluation, which was less than 2 years 
following the veteran's discharge from active service.  
Further, the veteran was treated for a growth inside the 
right ear in July 1965, and for otitis media externa in 
November 1970.

The veteran has contended that he developed hearing loss as a 
result of acoustic trauma that occurred while engaged in 
combat.  Moreover, he maintains that he has had continuous 
hearing problems ever since service.  As review of the record 
does not show clear and convincing evidence to the contrary, 
the veteran's account of combat-related acoustic trauma and 
in-service hearing problems must be accepted as true.  
38 U.S.C.A. § 1154(b).

The Board notes that there does not appear to be any 
competent medical opinion on file which explicitly relates 
the veteran's current hearing loss to active service, to 
include his account of acoustic trauma therein.  However, the 
medical evidence does show that he has been diagnosed with 
high frequency sensorineural hearing loss for both ears.  The 
Board acknowledges that sensorineural hearing loss may be 
caused by acoustic trauma.  Here, the only acoustic trauma 
shown by the evidence on file is the veteran's account of 
such trauma while engaged in combat.  As stated above, this 
account is accepted as true.  Further, the veteran has 
alleged continuity of symptomatology regarding hearing 
problems since his active service.  See 38 C.F.R. § 3.303(b).  

Unlike the back and left eye claims, there is no competent 
medical evidence on file which is against a finding that the 
veteran's current hearing loss disability is causally related 
to service.  Moreover, unlike the left eye claim, the record 
does not show that the veteran's hearing loss disability 
preexisted service.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the veteran, 
the Board concludes that he is entitled to a grant of service 
connection for hearing loss.

II.  New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  It was specifically 
stated in the VCAA that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C. § 5103A(f) (West Supp. 
2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim, 
including the standard for "new and material evidence" 
under 38 C.F.R. § 3.156(a).  He was also informed of this 
standard by the Board's prior decision of July 2000.  
Accordingly, the Board concludes that any duty to assist and 
duty to notify in the instant case has been fulfilled, and 
that no additional assistance to the veteran is required 
based on the facts of the instant case.


Background.  The veteran's service medical records show no 
diagnosis of or treatment for hypertension during active 
service.  Further, the service examination reports all 
reflect that the veteran's vascular system was clinically 
evaluated as normal.  Similarly, he indicated on his Reports 
of Medical History that he had never experienced high or low 
blood pressure.

Specific blood pressure findings during service include 
146/82 (systolic/diastolic) on his January 1955 enlistment 
examination; 135/95 on the October 1957 service examination; 
130/80 on the December 1961 and April 1962 examinations; 
140/90 on the September 1962 and October 1963 examinations; 
138/86 at the September 1965 examination; 138/84 on the May 
1966, April 1968, and September 1969 examinations; apparently 
134/84 on the May 1971 examination; and 138/70 on the August 
1973 examination report.

At the June 1980 VA examination, the veteran reported a 
history of periodic hypertension.  Blood pressure readings on 
examination were 150/110 sitting; 152/110 recumbent; and 
152/104 standing.  Diagnoses following examination included 
diastolic hypertension.  However, no opinion was provided as 
to the etiology of this disability.

Service connection was denied for hypertension by the July 
1980 rating decision, because the evidence did not 
demonstrate that the disorder had its onset during active 
service or within one year of the veteran's separation from 
active service.

In a March 1985 statement, the veteran contended that his 
hypertension had been aggravated by long periods of sustained 
physical and mental stress and by the effects of aerial 
combat.

The November 1984 prison camp examination clinically 
evaluated the veteran's vascular system as normal.  His blood 
pressure was noted to be 140/90 and 120/84.  It is also noted 
that the examiner recommended a low salt diet.

The November 1985 rating decision denied reopening the 
veteran's claim for entitlement to service connection for 
hypertension.  

Following the November 1985 rating decision, additional 
medical records were added to the file which reflect 
treatment for hypertension on various occasions.  
For example, medical records dated in August 1990 show that 
the veteran reported a history of increased blood pressure 
readings, but that he had never been treated with medication.  
Diagnoses included rule out hypertension.  A November 1992 
report noted the veteran apparently had a long standing 
history of hypertension, but that he had not been treated 
with medication over the previous 3 to 4 years.  Diagnoses 
included hypertension.

At a May 1994 VA hypertension examination, the veteran 
reported that hypertension was first found in 1976, for which 
he was treated by diet.  He reported that he was taking 
medication for the disorder that had been provided by his 
private physician.  Diagnosis following examination was 
hypertension, not controlled.  However, no opinion was 
provided as to the etiology of the veteran's hypertension.

In an August 1994 statement, the veteran reported he had been 
treated for high blood pressure by various private physicians 
from 1954 to 1961.  

At the November 1994 hearing, the veteran testified that he 
had received medication for hypertension from medics during 
active service, but that no records were maintained.  He also 
testified that he had been treated for hyperactivity prior to 
service and that his private physicians stated he developed 
hypertension because of his hyperactivity.  

In a May 1995 statement, the veteran reported that he had 
been sent for further medical testing as a result of 
fluctuating blood pressure readings during his December 1954 
enlistment examination.  He reported that after various tests 
and medication administered at a service department hospital 
he was cleared for enlistment.  

In April 1997, the Board remanded the veteran's hypertension 
claim in order to obtain additional pertinent medical 
records.  The RO subsequently requested medical records from 
various facilities, several of which responded that they had 
no records concerning the veteran.

Additional VA medical records were added to the file which 
cover a period from December 1997 to February 1998.  These 
records note a history of and show diagnoses of hypertension 
on various occasions.  However, nothing in these records 
relates the veteran hypertension to active service.

A January 1998 VA heart and hypertension examination 
indicated that a review of the medical records showed 
findings of hypertension, among other things.  Blood pressure 
was noted to be 180/98 on examination.  However, no etiology 
opinion appears to have been proffered in conjunction with 
this examination.

As noted above, following the Court's Order, the Board sent 
correspondence to the veteran inviting him to present 
additional evidence and argument in support of his claim, and 
the veteran responded by a December 2001 statement which 
summarized the circumstances of his active service.  In part, 
he noted that he was diagnosed with post-traumatic stress 
disorder (PTSD) after his release from active duty, and prior 
to that diagnosis he had suffered from an eating disorder, 
hypertension, and a sleep disorder.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.

As mentioned above, service connection was originally denied 
for hypertension because the evidence did not demonstrate 
that the disorder had its onset during active service or 
within one year of the veteran's separation from active 
service. 

The additional evidence submitted to reopen the veteran's 
claim consists of the veteran's own statements, as well as 
additional medical records which reflect treatment for 
hypertension on various occasions.  

With respect to the veteran's own statements, including his 
hearing testimony, the Board notes that the veteran made 
similar assertions at the time of the prior decisions.  
Consequently, the Board finds that these statements are 
cumulative and redundant of those already on file.

In regard to the additional medical records, the Board notes 
that they are "new" to the extent that they were not on 
file at the time of the prior denials.  However, the record 
did contain competent medical evidence that the veteran had 
hypertension at the time of the prior denials.  Nothing in 
the additional medical records bears directly and 
substantially on whether his hypertension began either during 
service or within the first post-service year, which was the 
basis of the original denial.  Moreover, the additional 
medical records primarily concern the veteran's current 
treatment for his hypertension.  In short, this evidence 
addresses the current nature of the disability, and does not 
provide a "more complete picture" of the circumstances 
surrounding the origin of the disability.  Hodge, at 1363.  
Thus, the additional medical records are cumulative and 
redundant of those already of record, and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

There being no other evidence in support of the veteran's 
claim, the Board concludes that new and material evidence has 
not been presented so as to reopen the claim of entitlement 
to service connection for hypertension.  Inasmuch as the 
veteran has not submitted new and material evidence in 
support of his request to reopen, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett, supra.

III.  Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the veteran's 
skin disorder is an appeal from an original grant of service 
connection and assignment of an initial rating.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

With respect to both of these increased rating claims, the 
Board notes that the veteran has been accorded several 
examinations and has not indicated that either disability has 
increased in severity since the last examination.  Further, 
the veteran was advised of the applicable criteria for higher 
disability ratings for both disabilities by the RO, as well 
as by the Board's prior decision in June 2000.  In addition, 
the Board notes that there does not appear to be any 
pertinent records that have not been obtained or requested by 
the RO.  Accordingly, the Board concludes that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required regarding the increased rating claims.

A.  Skin Disorder

The veteran's skin disorder has been evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7819-7806.  (A hyphenated 
diagnostic code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.)

Diagnostic Code 7819 provides that new, benign skins growths 
are to be rated as analogous to scars, disfigurement, etc.

Diagnostic Code 7806 provides criteria for the evaluation of 
eczema.  Under this Code, a condition manifest by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is rated as 10 percent disabling.  
A 30 percent rating is assigned with exudation or constant 
itching, extensive lesions or marked disfigurement.  With 
ulceration or extensive exfoliation or crusting, and systemic 
nervous manifestations or exceptional repugnance a 50 percent 
rating is assigned.  38 C.F.R. § 4.118.

Other potentially applicable criteria include Diagnostic 
Codes 7803 and 7804.  However, neither of these Codes 
provides for a rating in excess of 10 percent.  38 C.F.R. 
§ 4.118.

Scars may also be rated on limitation of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118.  However, 
nothing in the medical records indicates that the veteran's 
skin disorder has resulted in limitation of motion.  
Accordingly, this Code is inapplicable in the instant case.


Background.  The veteran's service medical records reflect 
that he was treated in January 1970 for an angiomatous nodule 
which was probably a pyogenic granuloma to the back.  
Subsequent records from June 1974 note that the veteran had a 
mole to the back of his neck which was irritated by shirt 
collars.  Nevertheless, all of the service examination 
reports reflect that the veteran's skin was clinically 
evaluated as normal.

The November 1984 prison camp examination also reflects that 
the veteran's skin was clinically evaluated as normal. 

Medical records from November and December 1992 show that the 
veteran underwent removal of lesions to the face, chest, and 
right armpit.  

A May 1994 VA skin examination noted that the veteran 
appeared to have seborrheic dermatitis.  In addition, he was 
found to have numerous brown and red pigmented moles on his 
chest and back, which were small and slightly elevated.  
There were no nervous manifestations.  Diagnoses following 
examination were seborrheic dermatitis; and numerous 
pigmented moles as described.

At the November 1994 personal hearing, the veteran testified 
that he experienced scaling on his scalp, as well as a lot of 
skin tags all over his body, including to the arms, chest, 
and back. 

A March 1995 hearing officer's decision granted entitlement 
to service connection for pigmented moles.

In his May 1995 Notice of  Disagreement, the veteran 
contended that a higher disability rating was warranted 
because he had itching over a large area.  He also reported 
that the present pigmented areas were scheduled for removal 
in June 1995.  

Medical records from May 1995 reflect that the veteran 
reported itching to a large area of the anterior chest and 
multiple mole, skin tags, and angiomas.  Photographs 
submitted by the veteran show numerous pigmented areas to the 
anterior chest.  Subsequent records from  January 1996 note 
that approximately 40 angiomas had been removed from the 
veteran's chest, abdomen, and back and multiple skin tags 
from the neck.  It was further noted that an extensive number 
of these lesions were cosmetic disfigurements and were 
associated with itching.  Photographs submitted by the 
veteran show numerous pigmented areas to the back and 
abdomen.  

A July 1996 private medical statement noted extensive lesions 
had been removed from the veteran, some of which had been 
oozing, and that some to the right chest had been itchy.  It 
was noted that at least one was pre-malignant, but that all 
others were benign.  

In accord with the Board's April 1997 remand directives, the 
veteran underwent a VA skin examination in December 1997.  
Examination revealed generalized 1 to 2 millimeter (mm) 
polypoid papules and brown keratotic 3 to 6 mm papules.  The 
examiner noted that the disorder had been occurring since 
1970 and treated by removal.  The only reported symptom was 
itching.

No additional argument or evidence was submitted by the 
veteran pertaining to the current nature and severity of his 
skin disorder following the Court's Order and the Board's 
subsequent correspondence.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his skin disorder.

The medical evidence on file, as well as the veteran's own 
statements, consistently show that his skin disorder has been 
manifested by itching.  Additionally, the July 1996 medical 
report reflects that some of the veteran's skin lesions had 
been oozing; there is evidence of exudation.  However, this 
corresponds to the current rating of 10 percent for exudation 
or itching and involvement of an exposed surface or extensive 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A thorough 
review of the medical treatment records, as well as the May 
1994 and December 1997 VA medical examinations, does not show 
that the veteran's skin disorder is manifest by constant 
exudation or itching, extensive lesions, marked 
disfigurement, ulceration, extensive exfoliation, or 
crusting.  The Board notes that the medical records 
consistently indicate that the pigmented areas were small in 
size.  Further, the May 1994 VA medical examiner specifically 
stated that there were no nervous manifestations.  
Consequently, the Board must conclude that the requirements 
for a schedular rating in excess of 10 percent have not been 
met.  Id.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his skin disorder.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.  In making this 
determination, the Board was cognizant of the potential 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's skin disorder met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 10 percent.

B.  Scars to the Hands

Under Diagnostic Code 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118.

Other potentially applicable criteria include Diagnostic Code 
7803, which provides a 10 percent evaluation superficial, 
poorly nourished scars with repeated ulceration.  38 C.F.R. 
§ 4.118.

The veteran's scars may also be rated on limitation of the 
part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118.


Background.  The veteran's service medical records show no 
treatment for hand injuries during active service.  No 
identifying scars of the hands were noted on any of the 
service medical examination reports.

At the June 1980 VA examination, the veteran reported he 
incurred scars to the left hand as a result of an injury in 
1964 and to the right hand as a result of a burn in 1970.  
The examiner noted a 2 centimeter (cm) laceration scar to the 
left palm and a star-shaped laceration scar to the first 
finger in the metacarpal area.  Additionally, there were burn 
scars to the palmar aspect over the thumb to the right hand 
which, generally, were not visible.  However, one of the 
scars was found to be tender.  Also, a 3 cm scar was found to 
be visible.  Nevertheless, the hands and wrists demonstrated 
a normal range of motion.  Grip strength was found to be 
strong, bilaterally.  Furthermore, the examiner stated the 
scars did not cause functional impairment.  

Service connection was granted for scars to the left face and 
both hands by a July 1980 rating decision.  A noncompensable 
(zero percent) rating was assigned, effective October 4, 
1979.

The veteran underwent a VA scars (skin) examination in May 
1994.  At this examination, the veteran reported he sustained 
shrapnel wounds to his hands and face in 1964.  On 
examination, there veteran was found to have some small, 
barely discernable, non-disfiguring scars to the palmar 
surfaces of the hands and thumbs.  He was also found to have 
a scar of the left maxillary area near the nose which was 
mildly disfiguring, and measured 2 cm x  2 cm.  There was no 
keloid formation, no inflammation, swelling or depression.  
Further, it was not tender or painful, and the cosmetic 
effect was mildly disfiguring.  There was no loss of 
function.  Diagnoses following examination included small 
shrapnel wounds to the hands and thumbs with no evidence of 
loss of function.  

In an August 1994 statement, the veteran reported that all of 
the scars to his hands were the result of hand to hand combat 
knife wounds.  He asserted that the cut to his right hand 
required 21 stitches and that the wound was sensitive, prone 
to swelling, and caused considerable discomfort if subjected 
to slight pressure.  Moreover, he contended that he 
experienced a very significant loss of dexterity to the hand.  
In regard to his left hand, he asserted that the wound 
involved the base of the thumb and the palm, and that the 
palm scar involved a continuous knotty growth which was sore 
and required tissue be removed from the area every month with 
tweezers and alcohol and irrigation of the wound with 
peroxide.  Further, he reported that he experienced a loss of 
flexibility in the thumb and diminution of dexterity to the 
left hand.  

In an October 1994 statement, the veteran reported that he 
had sustained burns to the right hand from a "thermite" 
grenade during service in Vietnam in 1970.  

Medical records from November 1994 note findings of scars, 
including a 2.5 cm scar to the right thumb, a 1.5 cm scar to 
the right palm, a 1.5 cm scar to the left thumb, and a 1 cm 
scar to the left palm.  The report also described the 
veteran's facial scars.  An annotation to the margin stated, 
generally, that the scars were disfiguring.  Moreover, an 
additional comment, apparently added later, noted functional 
impairment of the hands.  

At the November 1994 personal hearing, the veteran testified 
that the knife wounds to his hands affected his grip 
strength, the right more than the left.  He also testified 
that the right hand scars were very tender, that he 
experienced numbness if he wrote for a prolonged period of 
time, and that he had decreased dexterity and could no longer 
play the piano in side shows as he had before.  Further, he 
testified that he irrigated the right palm scar monthly and 
self-treated the disorder.  

By the March 1995 Hearing Officer's Decision, the veteran was 
granted a 10 percent rating for his hand scars, as separate 
from his facial scar.  

In accord with the Board's April 1997 remand directives, the 
veteran underwent a VA orthopedic examination in December 
1997.  The examiner noted that the veteran's medical records 
had been reviewed, including the claims file and all previous 
examinations that the veteran had undergone.  Also, the 
examiner noted that the veteran complained mainly of weakness 
of the hand, and did not complain of decreased sensation on 
numbness.  On examination of the hand, the veteran was found 
to have full range of motion to the wrist, with extension to 
60 degrees, flexion to 45 degrees, radial deviation to 20 
degrees, and ulnar deviation to 20 degrees, bilaterally.  The 
veteran was also found to have a good grip.  Further, he had 
full extension of his metacarpal phalangeal, distal 
interphalangeal, and proximal interphalangeal joints.  He was 
found to have full function of the thumb and a good pinch.  
However, he seemed to lack some strength which the examiner 
could not attributable to the right thumb scar.  It was noted 
that the right thumb scar was over the dorsal aspect at the 
level of the carpal/metacarpal joint.  It was also noted that 
the left hand had a scar at the level of the palm, as well as 
at the level of the dorsal aspect of the thumb.  The examiner 
stated that the scars did not involve any nerves or tendons, 
and were mainly skin scars.  Moreover, the examiner noted 
that X-rays did not reveal any degenerative joint disease, 
spurs, cystic lesions, or sclerotic margins.  Following 
examination of the veteran, the examiner opined that the 
veteran's hand scars did not produce any functional deficit 
upon physical or X-ray examination.  

As with the skin disorder claim, no additional argument or 
evidence was submitted by the veteran pertaining to the 
current nature and severity of his service-connected hand 
scars following the Court's Order and the Board's subsequent 
correspondence.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
hand scars.

As an initial matter, the Board notes that neither Diagnostic 
Code 7803 or 7804 provides for a rating in excess of 10 
percent.  Thus, these Codes are inapplicable for the 
veteran's current claim of entitlement to a rating in excess 
of 10 percent.

With respect to Diagnostic Code 7805, the Board notes that 
the veteran has contended that his scars have resulted in 
loss of function of his hands, to include loss of dexterity.  
He has also reported loss of grip strength.  However, the 
competent medical evidence does not support a finding that 
these scars have resulted in any limitation of function of 
the hands.  

The May 1994 VA examiner found that there was no evidence of 
loss of function regarding the veteran's hands.  Although 
November 1994 private medical report noted functional 
impairment of the hands, no description of that limitation or 
medical rationale was provided.  More importantly, the most 
recent VA medical examination conducted in December 1997 
examiner opined that the veteran's hand scars did not produce 
any functional deficit upon physical or X-ray examination.  
This opinion was based upon both an examination of the 
veteran's hand scars, as well as a review of the veteran's 
medical records including all prior examination reports.  
Consequently, the preponderance of the evidence is against a 
finding that the veteran's hand scars are currently 
manifested by any limitation of function.  See Francisco, 
supra.

The Board further finds that there is no competent medical 
evidence of that the veteran's hand scars are third degree 
burn scars exceeding 6 square inches, or second degree burn 
scars to the hands approximating 1 square foot to warrant a 
higher or separate rating.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802.

There being no other evidence in support of the veteran's 
claim, the Board finds that the medical evidence does not 
show that the veteran meets or nearly approximates the 
schedular criteria for a rating in excess of 10 percent for 
his service-connected hand scars, and, as such, the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.

As an additional matter, the Board notes that the prior 
decision of July 2000 considered whether the veteran was 
entitled to an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  These regulatory provisions provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  However, a thorough review 
of the evidence on file reflects that the severity of the 
veteran's hand scars are adequately reflected by the current 
schedular rating of 10 percent.  The veteran does not allege, 
and there is no persuasive evidence of, any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this disorder that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for the residuals of a left 
eye injury is denied.

Entitlement to service connection for hearing loss is 
granted.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
hypertension, the benefit sought on appeal is denied.

Entitlement to a rating in excess of 10 percent for a skin 
disorder is denied.

Entitlement to a rating in excess of 10 percent for scars to 
the hands is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



